DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-18 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 03/10/2022 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “the portable device further comprises a digital audio buffer configured to delay at least one of the emitted or line out signals according to calibration performed by synchronizing circuitry configured to receive signals from both the at least one microphone of the portable device and the digital audio buffer, wherein the synchronizing circuitry employs cross correlation to effect calibration of the delay, after filtering and downsampling signals received from the at least one microphone of the portable device and the digital audio buffer; wherein the portable device comprises a first input wherein the portable device receives the wireless signal using the wireless sink, comprises a second input wherein the portable device receives sound from outside the portable device using the at least one microphone, and uses the sound received from outside the portable device by the at least one microphone to calibrate the delay” as shown in the independent claims 1 and 15. 
Regarding claim 16, the prior arts of the record fail to disclose “the portable device further comprises a digital audio buffer configured to delay at least one of the emitted or line out signals according to calibration performed by synchronizing circuitry configured to receive signals from both the at least one microphone and the digital audio buffer, wherein the synchronizing circuitry employs cross correlation to effect calibration of the delay, after filtering and downsampling signals received from the at least one microphone and the digital audio buffer, wherein the portable device is configured to change an added delay if, after comparing peaks of the cross correlation of signals received by the synchronizing circuitry, it is determined that a highest peak is sufficiently greater than a next highest peak, and also sufficiently greater than a mean of the cross correlation of the signals received by the synchronizing circuitry”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K. LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                               06/07/2022